Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 5/19/2022.  Claims 1, 3, 8, 9, 11 and 12 have been amended.  Claims 2, 5, 6, 10, 13 and 14 have been canceled.  Claims 1, 8 and 9 are independent claims.  Claims 1, 3-4, 7-9, 11-12 and 15 are pending in this application.  

Claim Objections
Claims 1, 8 and 9 are objected to because of the following informalities:  the first “the new user interface” lack proper antecedent basis, should be “a new user interface”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7-9, 11-12 and 15 have been considered and are persuasive in part.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US 20120197523 A1) in view of Park et al (US 20150172845 A1) and in further view of Villaume (US 20180359354 A1).
Referring to claims 1 and 9, Kirsch discloses an electronic device for supporting a connected car service, the electronic device comprising: 
at least one communication interface circuitry; (Fig. 1 and [0041]-[0042] of Kirsch, wireless networking communication links)
a memory; (Fig. 2 and [0044] of Kirsch, memory 210) and 
a processor, electrically connected with the at least one communication circuitry and the memory, configured to: (Fig. 2 and [0044] of Kirsch, memory 210, processor 220, communicating with wireless networking communication links (Fig. 1 and [0041]-[0042] of Kirsch))
detect, via the at least one communication circuitry, a connection with a vehicle; (Fig. 1 and [0041]-[0042] of Kirsch, wireless networking communication links communicating to vehicle via link 116)
when the application program is not stored in the memory, download the application program from a specified server;  ([0052] of Kirsch, “The memory 210 may be used for data storage and for storing various applications that can execute on the mobile device 120. For example, the memory 210 may store iPhone.TM. or Android.TM.-based applications that are available for download to the mobile device 120 via a wired or wireless system. In general, the applications include computer-executable program instructions for carrying out various functions. In operation, the instructions are loaded from the memory 210 and executed by the processor 220. In alternative embodiments, the applications can part of any of a variety of software paradigms, e.g., software as a service (SaaS), cloud computing.”)
change a format of a user interface related to execution of the application program into a new format of a new user interface corresponding to an output device of the vehicle based at least partly on the display format information; ([0061] of Kirsch, “The MC application 320 generates a user interface that enables interaction between the user and the in-vehicle system 112. For example, the user interface may provide various displays, menus, controls, and other conventional user interface features. In one embodiment, the user interface displays data in a predefined format. In this embodiment, the display format is not entirely determined by the data received, but rather by a "skin" associated with the user interface. If the skin changes, the appearance changes. For example, a skin may specify display attributes such as font, font color, font size, background color, etc. Furthermore, various skins may cause different types of data to be included or excluded from display, or displayed in a different format.“ and also as disclosed in [0053]-[[056] of Kirsch as explained below.  [0053]-[0054] of Kirsch, “In one embodiment, the memory 210 stores a vehicle connect (VC) application 212. The VC application 212 facilitates communication between the mobile device 120 and the in-vehicle system 112 and formats data for transfer to the in-vehicle system 112. The VC application 212 can communicate with the in-vehicle system 112 according to either a push or pull mechanism… [0054] In addition to the handling transfer of data, the VC application 212 may also manage the connection timings for access to both the network 130 and the in-vehicle system 112. For example, the VC application 212 may control the refresh timing for updating calendar and/or contacts information. In one embodiment, the VC application 212 may obtain data updates from the servers 140, 150, 160 and store them to the mobile device 120 even when the application 212 is not connected to the vehicle 110. Then, the VC application 212 can transfer these pre-acquired updates to the in-vehicle system 112 at a later time. This would allow, for example, the VC application 212 to acquire the updates whenever it is within coverage range of the network 130 (even if the mobile device 120 is not connected to the vehicle 110), and transfer the updates to the in-vehicle system 112 at a later time. When receiving data from the servers 140, 150, 160, the VC application 212 can apply filters to the data and cache the data prior to sending the information to the in-vehicle system 112. In this manner, collection and processing tasks performed by the VC application 212 may alleviate the processing requirements of the in-vehicle system 112.”  Further, [0056] of Kirsch discloses real time updates of the calendar information between VC application and mobile device where the formats of the calendar can be updated and outputted on the in-vehicle display) and 
transmit via the at least one communication circuitry, data related to the new user interface to the vehicle such that the new user interface corresponding to the display format information is output through the output device of the vehicle and the downloaded application program is controlled through the new user interface outputted through the output device of the vehicle; and, at a time when the output device of the vehicle outputs the new user interface corresponding to the display format information. ([0052]-[0054] of Kirsch, “The memory 210 may be used for data storage and for storing various applications that can execute on the mobile device 120. For example, the memory 210 may store iPhone.TM. or Android.TM.-based applications that are available for download to the mobile device 120 via a wired or wireless system. In general, the applications include computer-executable program instructions for carrying out various functions. In operation, the instructions are loaded from the memory 210 and executed by the processor 220. In alternative embodiments, the applications can part of any of a variety of software paradigms, e.g., software as a service (SaaS), cloud computing. … In one embodiment, the memory 210 stores a vehicle connect (VC) application 212. The VC application 212 facilitates communication between the mobile device 120 and the in-vehicle system 112 and formats data for transfer to the in-vehicle system 112. The VC application 212 can communicate with the in-vehicle system 112 according to either a push or pull mechanism… [0054] In addition to the handling transfer of data, the VC application 212 may also manage the connection timings for access to both the network 130 and the in-vehicle system 112. For example, the VC application 212 may control the refresh timing for updating calendar and/or contacts information. In one embodiment, the VC application 212 may obtain data updates from the servers 140, 150, 160 and store them to the mobile device 120 even when the application 212 is not connected to the vehicle 110. Then, the VC application 212 can transfer these pre-acquired updates to the in-vehicle system 112 at a later time. This would allow, for example, the VC application 212 to acquire the updates whenever it is within coverage range of the network 130 (even if the mobile device 120 is not connected to the vehicle 110), and transfer the updates to the in-vehicle system 112 at a later time. When receiving data from the servers 140, 150, 160, the VC application 212 can apply filters to the data and cache the data prior to sending the information to the in-vehicle system 112. In this manner, collection and processing tasks performed by the VC application 212 may alleviate the processing requirements of the in-vehicle system 112.”  Further, [0056] of Kirsch discloses real time updates of the calendar information between VC application and mobile device where the formats of the calendar can be updated and outputted on the in-vehicle display)
Kirsch does not specifically disclose “receive, via the at least one communication circuitry, vehicle identification information from the vehicle, receive, via the at least one communication circuitry, an identifier of an application program based on the vehicle identification information from an external server, wherein the identifier of the application program associated with at least one function controllable through the vehicle among a plurality of functions executable by the electronic device;” and “receive, via the at least one communication circuitry,  display format information of the vehicle from the external server, wherein the display format information corresponds to the vehicle identification information” as a whole.
However, Park discloses receive, via the at least one communication circuitry, vehicle identification information from the vehicle, receive, via the at least one communication circuitry, an identifier of an application program based on the vehicle identification information from an external server, wherein the identifier of the application program associated with at least one function controllable through the vehicle among a plurality of functions executable by the electronic device; (Fig. 4, [0038], [0046]-[0047] of Park, the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle and [0036] of Park, controller 250 connects to the external vehicle center server 300 and checks the type of the head unit 100 and the information of the vehicle which previously transmits to the vehicle center information 300 and the external vehicle center server 300 stores the transmitted vehicle information, such as login, VIN, the type of the head unit 100, etc… [0038] of Park.  Further, ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.  In addition, [0061] of Kirsch, “The MC application 320 generates a user interface that enables interaction between the user and the in-vehicle system 112. For example, the user interface may provide various displays, menus, controls, and other conventional user interface features. In one embodiment, the user interface displays data in a predefined format. In this embodiment, the display format is not entirely determined by the data received, but rather by a "skin" associated with the user interface. If the skin changes, the appearance changes. For example, a skin may specify display attributes such as font, font color, font size, background color, etc. Furthermore, various skins may cause different types of data to be included or excluded from display, or displayed in a different format.“ and also as disclosed in [0053]-[[056] of Kirsch as explained below) and determine display format information of the vehicle, wherein the display format information corresponds to the vehicle identification information ([0032] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.  Fig. 4, [0038], [0046]-[0047] of Park, receive information of the vehicle correspond to the VIN from server as described in [0027] of Park and ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100” where the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0036] of Park, where the application format is according to different head unit 100/vehicle varies)
Kirsch and Park are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kirsch’s transmitting formation from mobile device to the vehicle on-board display with outputting different format data and exchange that format data between mobile and vehicle based on the vehicle identification number taught by Park.  The motivation for doing so would have been to make display formatting more customized for different vehicles depending on the unique vehicle identification number to ensure compatibility and enforceability and “to improve the driver's convenience”.  Background of Park.
Kirsch and Park do not specifically disclose “control a display of the electronic device to a black screen state for saving a power of the electronic device.”
However, Villaume discloses control a display of the electronic device to a black screen state for saving a power of the electronic device because Villaume discloses a display, wherein the processor is configured to control the display to a black screen state, based at least partly on the connection with the vehicle ([0030]-[0031] of Villaume, screen turn into black box screen in order to reduce energy consumption)
Kirsch and Park and Villaume are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kirsch’s transmitting formation from mobile device to the vehicle on-board display with outputting different format data and exchange that format data between mobile and vehicle based on the vehicle identification number taught by Park with switching mobile device that is connected to the vehicle black when not being used or user is driving taught by Villaume.  The motivation for doing so would have been to conserve energy consumption of the device and for safety concern of the driver who need not to look at the electronic device while driving.  [0030] of Villaume.

Referring to claims 3 and 11, Kirsch in view of Park and Villaume disclose the electronic device of claim 1, wherein the processor is configured to determine the external server to be accessed, based at least partly on the vehicle identification information, (as shown in Fig. 1 and [0038] of Park, where the CUP associated with the external vehicle center server executes the information being accessed) 

Referring to claims 4 and 12, Kirsch in view of Park and Villaume disclose the electronic device of claim 1, wherein the processor is configured to determine at least one of layout information, color information, resolution information, or image design information as at least part of an operation of determining the display format information of the vehicle. ([0061] of Kirsch, “the display format is not entirely determined by the data received, but rather by a "skin" associated with the user interface. If the skin changes, the appearance changes. For example, a skin may specify display attributes such as font, font color, font size, background color, etc. Furthermore, various skins may cause different types of data to be included or excluded from display, or displayed in a different format”)
 	Referring to claims 7 and 15, Kirsch in view of Park and Villaume disclose the electronic device of claim 1, wherein the processor is configured to map and store the vehicle identification information and the display format information of the vehicle.  ([0028] of Park, store information of the vehicle VIN information on the mobile device. Further, Fig. 4, [0038], [0046]-[0047] of Park, the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0036] of Park, where the application format is according to different head unit 100/vehicle may vary)

Referring to claim 8, Kirsch discloses an electronic device for supporting a connected car service, the electronic device comprising: 
at least one communication circuitry; (Fig. 1 and [0041]-[0042] of Kirsch, wireless networking communication links)
a memory; (Fig. 2 and [0044] of Kirsch, memory 210)  and 
a processor electrically connected with the at least one communication circuitry and the memory, configured to: (Fig. 2 and [0044] of Kirsch, memory 210, processor 220, communicating with wireless networking communication links (Fig. 1 and [0041]-[0042] of Kirsch)) wherein the processor is configured to: 
detect, via the at least one communication circuitry, a connection with a vehicle; (Fig. 1 and [0041]-[0042] of Kirsch, wireless networking communication links communicating to vehicle via link 116)
when the application program is not stored in the memory, download the application program from a specified server;  ([0052] of Kirsch, “The memory 210 may be used for data storage and for storing various applications that can execute on the mobile device 120. For example, the memory 210 may store iPhone.TM. or Android.TM.-based applications that are available for download to the mobile device 120 via a wired or wireless system. In general, the applications include computer-executable program instructions for carrying out various functions. In operation, the instructions are loaded from the memory 210 and executed by the processor 220. In alternative embodiments, the applications can part of any of a variety of software paradigms, e.g., software as a service (SaaS), cloud computing.”) 
changes a format of a graphical user interface related to execution of the downloaded application program into a new format of a new graphical user interface corresponding to an output device of the vehicle based at least partly on the display format information; ([0061] of Kirsch, “The MC application 320 generates a user interface that enables interaction between the user and the in-vehicle system 112. For example, the user interface may provide various displays, menus, controls, and other conventional user interface features. In one embodiment, the user interface displays data in a predefined format. In this embodiment, the display format is not entirely determined by the data received, but rather by a "skin" associated with the user interface. If the skin changes, the appearance changes. For example, a skin may specify display attributes such as font, font color, font size, background color, etc. Furthermore, various skins may cause different types of data to be included or excluded from display, or displayed in a different format.“ and also as disclosed in [0053]-[[056] of Kirsch as explained below.  [0053]-[0054] of Kirsch, “In one embodiment, the memory 210 stores a vehicle connect (VC) application 212. The VC application 212 facilitates communication between the mobile device 120 and the in-vehicle system 112 and formats data for transfer to the in-vehicle system 112. The VC application 212 can communicate with the in-vehicle system 112 according to either a push or pull mechanism… [0054] In addition to the handling transfer of data, the VC application 212 may also manage the connection timings for access to both the network 130 and the in-vehicle system 112. For example, the VC application 212 may control the refresh timing for updating calendar and/or contacts information. In one embodiment, the VC application 212 may obtain data updates from the servers 140, 150, 160 and store them to the mobile device 120 even when the application 212 is not connected to the vehicle 110. Then, the VC application 212 can transfer these pre-acquired updates to the in-vehicle system 112 at a later time. This would allow, for example, the VC application 212 to acquire the updates whenever it is within coverage range of the network 130 (even if the mobile device 120 is not connected to the vehicle 110), and transfer the updates to the in-vehicle system 112 at a later time. When receiving data from the servers 140, 150, 160, the VC application 212 can apply filters to the data and cache the data prior to sending the information to the in-vehicle system 112. In this manner, collection and processing tasks performed by the VC application 212 may alleviate the processing requirements of the in-vehicle system 112.”  Further, [0056] of Kirsch discloses real time updates of the calendar information between VC application and mobile device where the formats of the calendar can be updated and outputted on the in-vehicle display.  	 
Transmit, via the at least one communication circuitry, the data related to the new user interface to the vehicle such that the new user interface corresponding to the display format information is output through the output device of the vehicle and the downloaded application program is controlled through the new user interface outputted through the output device of the vehicle; and, at a time when the output device of the vehicle outputs the new user interface corresponding to the display format information. ([0052]-[0054] of Kirsch, “The memory 210 may be used for data storage and for storing various applications that can execute on the mobile device 120. For example, the memory 210 may store iPhone.TM. or Android.TM.-based applications that are available for download to the mobile device 120 via a wired or wireless system. In general, the applications include computer-executable program instructions for carrying out various functions. In operation, the instructions are loaded from the memory 210 and executed by the processor 220. In alternative embodiments, the applications can part of any of a variety of software paradigms, e.g., software as a service (SaaS), cloud computing. … In one embodiment, the memory 210 stores a vehicle connect (VC) application 212. The VC application 212 facilitates communication between the mobile device 120 and the in-vehicle system 112 and formats data for transfer to the in-vehicle system 112. The VC application 212 can communicate with the in-vehicle system 112 according to either a push or pull mechanism… [0054] In addition to the handling transfer of data, the VC application 212 may also manage the connection timings for access to both the network 130 and the in-vehicle system 112. For example, the VC application 212 may control the refresh timing for updating calendar and/or contacts information. In one embodiment, the VC application 212 may obtain data updates from the servers 140, 150, 160 and store them to the mobile device 120 even when the application 212 is not connected to the vehicle 110. Then, the VC application 212 can transfer these pre-acquired updates to the in-vehicle system 112 at a later time. This would allow, for example, the VC application 212 to acquire the updates whenever it is within coverage range of the network 130 (even if the mobile device 120 is not connected to the vehicle 110), and transfer the updates to the in-vehicle system 112 at a later time. When receiving data from the servers 140, 150, 160, the VC application 212 can apply filters to the data and cache the data prior to sending the information to the in-vehicle system 112. In this manner, collection and processing tasks performed by the VC application 212 may alleviate the processing requirements of the in-vehicle system 112.”  Further, [0056] of Kirsch discloses real time updates of the calendar information between VC application and mobile device where the formats of the calendar can be updated and outputted on the in-vehicle display)
Kirsch does not specifically disclose “receive, via the at least one communication circuitry, vehicle identification information from the vehicle; receive, via the at least one communication circuitry, an identifier of an application program based on the vehicle identification information from an external server, wherein the identifier of the application program associated with at least one function controllable through the vehicle among a plurality of functions executable by the electronic device; transmit, via the at least one communication circuitry, the vehicle identification information to the external server, wherein the external server is configured to determine display format information of the vehicle corresponding to the vehicle identification information; receive, via the at least one communication circuitry, data related to a new graphical user interface corresponding to the vehicle identification information”.
 	However, Park discloses receive, via the at least one communication circuitry, vehicle identification information from the vehicle, receive, via the at least one communication circuitry, an identifier of an application program based on the vehicle identification information from an external server, wherein the identifier of the application program associated with at least one function controllable through the vehicle among a plurality of functions executable by the electronic device; transmit, via the at least one communication circuitry, the vehicle identification information to the external server, wherein the external server is configured to determine display format information of the vehicle corresponding to the vehicle identification information; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc. Also, the head unit 100 may store information of the vehicle including vehicle identification number (VIN).”) and transmit, via the at least one communication circuitry, the vehicle identification information to an external server; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc. Also, the head unit 100 may store information of the vehicle including vehicle identification number (VIN).” (Fig. 4, [0038], [0046]-[0047] of Park, the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle and [0036] of Park, controller 250 connects to the external vehicle center server 300 and checks the type of the head unit 100 and the information of the vehicle which previously transmits to the vehicle center information 300 and the external vehicle center server 300 stores the transmitted vehicle information, such as login, VIN, the type of the head unit 100, etc… [0038] of Park.  Further, ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.  In addition, [0061] of Kirsch, “The MC application 320 generates a user interface that enables interaction between the user and the in-vehicle system 112. For example, the user interface may provide various displays, menus, controls, and other conventional user interface features. In one embodiment, the user interface displays data in a predefined format. In this embodiment, the display format is not entirely determined by the data received, but rather by a "skin" associated with the user interface. If the skin changes, the appearance changes. For example, a skin may specify display attributes such as font, font color, font size, background color, etc. Furthermore, various skins may cause different types of data to be included or excluded from display, or displayed in a different format.“ and also as disclosed in [0053]-[[056] of Kirsch as explained below) receive, via the at least one communication circuitry, data related to a new graphical user interface corresponding to the vehicle identification information ([0011]-[0012] of Park, “The controller may check a type of a protocol according to the type of the head unit, and checks a format of data according to the connecting method with the head unit. [0013] The controller may execute a user interface corresponding to the information of the vehicle, the type of the protocol and the format of data”  Fig. 4, [0038], [0046]-[0047] of Park, the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle and [0036] of Park, controller 250 connects to the external vehicle center server 300 and checks the type of the head unit 100 and the information of the vehicle which previously transmits to the vehicle center information 300 and the external vehicle center server 300 stores the transmitted vehicle information, such as login, VIN, the type of the head unit 100, etc… [0038] of Park.  Further, [0048] of Park, “When the head unit 100 is connected to the terminal apparatus 200, they are connected by a USB connector or by a Blue tooth communication, and a format of data transmitted and received when connecting the terminal apparatus 200 and the head unit 100 varies according to the connecting method. Thus, at step S55, the controller 250 extracts and executes a user interface and a provision function corresponding to the data format varied depending on the checked connecting method”)
Kirsch and Park are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kirsch’s transmitting formation from mobile device to the vehicle on-board display with outputting different format data and exchange that format data between mobile and vehicle based on the vehicle identification number taught by Park.  The motivation for doing so would have been to make display formatting more customized for different vehicles depending on the unique vehicle identification number to ensure compatibility and enforceability and “to improve the driver's convenience”.  Background of Park.
Kirsch and Park do not specifically disclose “control a display of the electronic device to a black screen state for saving a power of the electronic device.”
However, Villaume discloses control a display of the electronic device to a black screen state for saving a power of the electronic device because Villaume discloses a display, wherein the processor is configured to control the display to a black screen state, based at least partly on the connection with the vehicle ([0030]-[0031] of Villaume, screen turn into black box screen in order to reduce energy consumption)
Kirsch and Park and Villaume are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kirsch’s transmitting formation from mobile device to the vehicle on-board display with outputting different format data and exchange that format data between mobile and vehicle based on the vehicle identification number taught by Park with switching mobile device that is connected to the vehicle black when not being used or user is driving taught by Villaume.  The motivation for doing so would have been to conserve energy consumption of the device and for safety concern of the driver who need not to look at the electronic device while driving.  [0030] of Villaume.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tom (US 8966366 B2):  A method and system modifies a user interface (UI) of a portable device in communication with an interface device, where the UI is projected by a human-machine interface of the interface device to a user.
Kim et al (US 20170142339 A1): a mobile terminal capable of capturing an image by time-lapse photography.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145